Exhibit Marathon Oil Corporation Computation of Ratio of Earnings to Fixed Charges TOTAL ENTERPRISE BASIS - Unaudited (Dollars in Millions) Three Months Ended March 31 Year Ended December 31 2008 2007 2007 2006 2005 2004 2003 Portion of rentals representing interest $ 33 $ 29 $ 101 $ 75 $ 62 $ 57 $ 63 Capitalized interest, including discontinued operations 76 53 214 152 83 48 41 Other interest and fixedcharges, including discontinued operations 44 21 135 147 240 279 270 Total fixed charges (A) $ 153 $ 103 $ 450 $ 374 $ 385 $ 384 $ 374 Earnings-pretax income with applicable adjustments (B) $ 1,310 $ 1,370 $ 7,055 $ 9,014 $ 4,557 $ 2,905 $ 2,421 Ratio of (B) to (A) 8.56 13.30 15.68 24.10 11.84 7.57 6.47
